Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 1 of 43 PageID #: 1707




                     IN THE UNITED STATES DISTRICT COURT FOR
                     THE NORTHERN DISTRICT OF WEST VIRGINIA

                                        Wheeling Division

  DIANA MEY,
  CRAIG CUNNINGHAM,
  STEWART ABRAMSON,
  JAMES SHELTON,
  DAVID VANCE,
  RUSSELL LOCKE, and
  THOMAS STARK, individually
  and on behalf of a class of all
  persons and entities similarly situated,

                   Plaintiffs,

  vs.                                                       Case No. 5:17-cv-00179-JPB

  DIRECTV, LLC;

  and

  AC1 COMMUNICATIONS, a DirecTV Authorized Dealer;
  BIRJU, LLC, a DirecTV Authorized Dealer;
  CDS V1, LLC d/b/a COMPLETE DIGITAL SOLUTIONS,
        a DirecTV Authorized Dealer;
  CLEAR HOME, INC., a DirecTV Authorized Dealer;
  EXACT ESTIMATING, LLC, a DirecTV Authorized Dealer;
  EXPLOSIVE SALES MARKETING GROUP, INC,
        a DirecTV Authorized Dealer,
  IQ MARKETING 2, CORP., d/b/a PACIFICOM,
        a DirecTV Authorized Dealer, and its principal,
        MICHAEL ASGHARI;
  KREATAMOTIVE LLC, a DirecTV Authorized Dealer; and
  MYLAN JOHNSON GROUP, a DirecTV Authorized Dealer;
  NAS AIR LOGISTICS, LLC, a DirecTV Authorized Dealer;
  PERFECTVISION MANUFACTURING, INC., a DirecTV Authorized
        Dealer, and its telemarketers FATI TECH LLC and SNY MARKETING;
  PIC SIX, LLC, a DirecTV Authorized Dealer;
  PRO EDGE MARKETING SERVICE LLC, a DirecTV Authorized Dealer;
  SUPER SALE OUTLETS, LLC, a DirecTV Authorized Dealer; and
  XCITE SATELLITE, LLC, a DirecTV Authorized Dealer,

                Defendants.
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 2 of 43 PageID #: 1708




                     SECOND AMENDED CLASS ACTION COMPLAINT

                                       Preliminary Statement

         1.      According to the Federal Trade Commission’s December 2017 Biennial Report to

  Congress, the emergence of new communications technologies has caused the number of illegal

  telemarketing calls to explode in recent years. Consumer complaints to the FTC about illegal

  calls have more than quintupled over the last 8 years, growing from about 63,000 per month in

  2009 to an average of more than 375,000 per month in 2017.

         2.      The sheer volume of illegal telemarketing overwhelms the enforcement efforts of

  government agencies such as the FTC and the Federal Communications Commission.

  Consequently, private consumer enforcement actions, which Congress authorized when it

  enacted the Telephone Consumer Protection Act (“TCPA”) in 1991, play a critical role in

  combatting illegal telemarketing.

         3.      Plaintiffs bring this action to enforce the TCPA in the face of rampant illegal

  telemarketing by DirecTV Authorized Dealers to sell DirecTV satellite television subscriptions.

  Telemarketing abuses are enabled through a compensation structure between DirecTV and its

  Authorized Dealers, where the Dealers receive cash payments for generating new customers for

  DirecTV. To facilitate sales, the Dealers use DirecTV trademarks and trade names, access their

  proprietary customer-service databases and pricing information, and hold themselves out as

  Authorized Dealers of the much larger, better known, and more reputable DirecTV.

         4.      All sales participants benefit from the arrangement. DirecTV benefits from the

  sales generated by the Authorized Dealers. And Authorized Dealers receive cash bounties for

  generating sales, regardless of the legality of their telemarketing methods. Meanwhile,

  consumers subjected to the Dealers’ relentless marketing receive hundreds of thousands or even




                                                   2
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 3 of 43 PageID #: 1709




  millions of illegal calls. Even after this lawsuit was filed, the class representatives continued to

  receive illegal DirecTV telemarketing calls.

          5.      Plaintiffs bring this action to enforce the telemarketing laws against DirecTV and

  its Authorized Dealers. DirecTV turns a blind eye to its Authorized Dealers’ blatantly illegal

  practices, while gratefully accepting the new business they generate. DirecTV hides behind self-

  serving contracts with its Dealers that effectively claim TCPA compliance is the Dealers’ sole

  responsibility, and DirecTV asserts these contractual provisions in attempt to shield itself from

  liability.

          6.      Under the TCPA, these efforts to shirk responsibility fail. The TCPA imposes

  liability not only on the entities that physically dial illegal telemarketing calls, but also on those

  entities that benefit from them.

          7.      Vicarious liability is an essential feature of the remedial provisions and purposes

  of the TCPA. According to the FCC, the agency charged with interpreting the statute, a seller is

  not shielded from liability simply because others violate the law on its behalf and for its benefit.

  This is so in part because the dealers and lead-generators that place illegal calls often are

  judgment proof and difficult to identify, and sellers like DirecTV are best positioned to monitor

  and control their activities. Under these circumstances, and in service of protecting consumers

  from the nuisance and privacy-invasion of unwanted telemarketing, liability is imputed to the

  more reputable and more financially solvent sellers – here, DirecTV.

          8.      This case underscores the importance of vicarious liability under the TCPA. Here,

  comparatively small dealers placed hundreds of thousands and possibly millions of illegal

  telemarketing calls to sell DirecTV products or services, for which DirecTV is and should be

  responsible.




                                                     3
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 4 of 43 PageID #: 1710




         9.      Plaintiffs bring this action to enforce the TCPA’s strict limits on telemarketing

  calls placed through automated telephone dialing systems (“ATDS”) and artificial or prerecorded

  voice messages, and calls placed to numbers listed on the Do Not Call Registry. On behalf of the

  proposed classes defined below, Plaintiffs seek statutorily-authorized damages of $500-$1500

  per illegal call, as well as injunctive relief requiring Defendants to comply with the law.

                                                 Parties

         10.     Plaintiff Diana Mey resides in Wheeling, West Virginia, in this District.

         11.     Plaintiff Craig Cunningham resides in Davidson County, Tennessee.

         12.     Plaintiff Stewart Abramson resides in Allegheny County, Pennsylvania.

         13.     Plaintiff James Shelton resides in King of Prussia, Pennsylvania.

         14.     Plaintiff David Vance resides in Elkins, West Virginia, in this District.

         15.     Plaintiff Russell Locke resides in Elkins, West Virginia, in this District.

         16.     Plaintiff Thomas Stark resides in Elkins, West Virginia, in this District.

         17.     Defendant DirecTV, LLC is a California limited liability company that transacts

  business throughout the United States, including in this District.

         18.     Defendant AC1 Communications is a Kentucky corporation that transacts

  business throughout the United States, including in this District.

         19.     Defendant Birju, LLC is a California corporation that transacts business

  throughout the United States, including in this district.

         20.     Defendant CDS V1, LLC, d/b/a Complete Digital Solutions, is an Arizona

  corporation that transacts business throughout the United States, including in this district.

         21.     Defendant Clear Home, Inc. is a Utah corporation that transacts business

  throughout the United States, including in this district.




                                                    4
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 5 of 43 PageID #: 1711




          22.     Defendant Exact Estimating, LLC is a New York corporation that transacts

  business throughout the United States, including in this district.

          23.     Defendant Explosive Sales Marketing Group, Inc. is an Illinois corporation that

  transacts business throughout the United States, including in this district.

          24.     Defendant IQ Marketing 2, Corp., d/b/a Pacificom, is a California corporation that

  transacts business throughout the United States, including in this District.

          25.     Defendant Michael Asghari is the owner of IQ and a resident of California.

          26.     Defendant Kreatamotive LLC is a Texas corporation that transacts business

  throughout the United States, including in this district.

          27.     Defendant Mylan Johnson Group is a Texas corporation that transacts business

  throughout the United States, including in this district.

          28.     Defendant Nas Air Logistics, LLC is a New Jersey corporation that transacts

  business throughout the United States, including in this District.

          29.     Defendant PerfectVision Manufacturing, Inc. is an Arkansas corporation that

  transacts business throughout the United States, including in this District.

          30.     Defendant Fati Tech, LLC is a Texas limited liability company used by

  PerfectVision Manufacturing, Inc. to make telemarketing calls throughout the United States,

  including in this District.

          31.     Defendant SNY Marketing, is a Massachusetts company used by PerfectVision

  Manufacturing, Inc. to make telemarketing calls throughout the United States.

          32.     Defendant Pic Six, LLC is an Illinois limited liability company that transacts

  business throughout the United States, including in this District.




                                                    5
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 6 of 43 PageID #: 1712




          33.     Defendant Pro Edge Marketing Service LLC is a Louisiana limited liability

  company that transacts business throughout the United States, including in this District.

          34.     Defendant Super Sale Outlets, LLC is a New York limited liability company that

  transacts business throughout the United States, including in this district.

          35.     Defendant Xcite Satellite, LLC is a Utah corporation that transacts business

  throughout the United States, including in this District.

                                        Jurisdiction & Venue

          36.     This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

  § 227 et seq.

          37.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

  events or omissions giving rise to the claim—namely, the automated calls to the Plaintiffs—

  occurred in this District.

                                        Statutory Background

          38.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

  telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

  can be an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L.

  No. 102-243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

          39.     Perhaps the most well-known aspect of the TCPA was the creation of the National

  Do Not Call Registry. By adding a telephone number to the Registry, a consumer indicates her

  desire not to receive telephone solicitations. See 47 C.F.R. § 64.1200(c)(2).

          40.     The TCPA and its implementing regulations prohibit the initiation of telephone

  solicitations to residential telephone subscribers to the Registry. 47 U.S.C. § 227(c); 47 C.F.R.

  § 64.1200(c)(2). Plaintiffs allege violations of this statute in Count Three.




                                                    6
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 7 of 43 PageID #: 1713




         41.     The TCPA also makes it unlawful to (1) make calls to cellular telephone lines

  using an “automatic telephone dialing system,” or (2) make calls to any cellular or residential

  line using an artificial or prerecorded voice, without the call recipient’s prior express consent.

  See 47 U.S.C. § 227(b)(1)(A) & (B); In the Matter of Rules & Regulations Implementing the Tel.

  Consumer Prot. Act of 1991, 27 F.C.C. Rcd. 1830, 1844 (2012). Plaintiffs allege violations of

  these provisions in Counts One and Two.

         42.     The FCC has explained that such calls are prohibited because, as Congress found,

  automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live

  solicitation calls, and can be costly and inconvenient.

         43.     Because allowing an entity “to avoid potential liability by outsourcing its

  telemarketing activities to unsupervised third parties would leave consumers in many cases

  without an effective remedy for telemarketing intrusions,” the FCC has consistently held that a

  corporation or other entity “may be held vicariously liable under federal common law principles

  of agency for violations of either section 227(b) or section 227(c) that are committed by third-

  party telemarketers.” In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory

  Ruling Concerning the TCPA Rules, 28 FCC Rcd. 6574, 6574 (¶ 1) (2013) (“May 2013 FCC

  Ruling”).

         44.     Further, a corporate officer or employee who, acting on behalf of the corporation,

  directly participates in or authorizes a violation of the TCPA, may be held individually liable.

  See Maryland v. Universal Elections, 787 F. Supp. 2d 408, 416 (D. Md. 2011).

         45.     Here, the corporate officers named had direct participation in the telemarketing

  conduct at issue or authorized and oversaw the same.




                                                    7
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 8 of 43 PageID #: 1714




                                         Factual Allegations

         46.     Each Plaintiff has received illegal telemarketing calls from DirecTV Authorized

  Dealers. Each Plaintiff was harmed by these calls. Among other things, they were temporarily

  deprived of legitimate use of their phones and their privacy was invaded.

         47.     The chart below summarizes the calls received, all of which were placed to

  promote the sale of DirectTV satellite television subscriptions:




                                                   8
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 9 of 43 PageID #: 1715




                                                      Count 1:     Count 2:
                                                     Autodialer   Prerecord
                                                         or           to         Count 3:
                                                     Prerecord    Residential   Call to DNC
    Recipient             Dealer            Date       to Cell       Line        Number
   Abramson     Xcite Satellite, LLC      05/15/18       X
   Abramson     Exact Estimating, LLC     05/23/18       X
   Abramson     CDS V1, LLC               05/26/18       X            X
   Abramson     Kreatamotive, LLC         07/17/18       X
   Abramson     Super Sale Outlets, LLC   09/11/18       X
   Abramson     PerfectVision Mfg.        08/23/19       X
   Cunningham   Birju, LLC                05/10/18       X
   Cunningham   Pic Six, LLC              04/11/18       X
   Cunningham   Mylan Johnson Group       05/18/18       X
   Cunningham   PerfectVision Mfg.        11/19/19       X
   Cunningham   Pro Edge                  02/26/20       X
   Mey          AC1                       08/12/17       X
   Mey          IQ/Ashgari                08/03/17       X            X             X
   Mey          IQ/Ashgari                12/11/17       X            X             X
   Mey          IQ/Ashgari                12/13/17       X            X             X
   Mey          IQ/Ashgari                01/24/18       X            X             X
   Mey          IQ/Ashgari                01/24/18       X            X             X
   Mey          IQ/Ashgari                02/09/18       X            X             X
   Mey          Nas Air                   07/26/18       X                          X
   Mey          Nas Air                   07/26/18       X                          X
   Mey          Nas Air                   07/26/18       X                          X
   Mey          Nas Air                   07/26/18       X                          X
   Mey          Nas Air                   07/26/18       X                          X
   Shelton      Kreatamotive, LLC         06/12/18       X
   Shelton      Explosive Sales Mktg.     06/16/18       X
   Shelton      Explosive Sales Mktg.     06/19/18       X
   Shelton      Explosive Sales Mktg.     06/20/18       X
   Shelton      Explosive Sales Mktg.     06/25/18       X
   Shelton      Explosive Sales Mktg.     06/26/18       X
   Shelton      Clear Home, Inc.          12/07/18       X
   Locke        AC1                       11/28/18       X
   Stark        AC1                       11/29/18       X
   Vance        AC1                       06/01/18       X                          X
   Vance        AC1                       11/29/18       X                          X



                                             9
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 10 of 43 PageID #: 1716




                                       Call to Ms. Mey from AC1

          48.     On August 12, 2017, AC1 made an automated telemarketing call to Ms. Mey’s

    cellular telephone line, (304) 242-XXXX, a number that had been listed on the National Do Not

    Call Registry for more than 31 days prior to the calls at issue.

          49.     When Ms. Mey answered the call, a sales representative began reading a scripted

    pitch for DirecTV goods and services.

          50.     The caller eventually identified himself as a representative of AC1.

          51.     When Ms. Mey asked why the call appeared to be from a West Virginia area

    code, the caller claimed that was the number programmed into “the dialer.”

          52.     Upon further inquiry from Ms. Mey, the caller admitted the call had been made

    using an autodialer.

          53.     Ms. Mey never gave AC1 or DirecTV consent to call her cellular phone using an

    autodialer.

          54.     Before filing this lawsuit, Ms. Mey wrote to AC1 and its owner, Adam Cox,

    reported that she had received an illegal telemarketing call from AC1 in violation of the TCPA.

    In response, AC1 admitted making the call, but had no evidence of consent.

                           Calls to Ms. Mey from Defendant IQ Marketing 2

          55.     On August 3, 2017, Defendant IQ Marketing 2 (“IQ”) made a prerecorded

   telemarketing call to Ms. Mey’s cellular telephone line, (304) 242-XXXX, a number that had

   been listed on the National Do Not Call Registry for more than 31 days prior to the calls at issue.

          56.     The call came from (800) 217-8203, and played the following prerecorded

   message:

          Are you paying too much for your TV service? Hi! We’re the premier television
          provider for this area. We have the lowest per channel cost in the industry with



                                                    10
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 11 of 43 PageID #: 1717




            more than 140 channels including local channels for only $29.99 per month. You
            also get free installation, free DVR equipment and free HD equipment. Act now
            and receive 33 premium commercial free movie channels free for three months. To
            hear more about this special offer, press 1 now or press 2 to be taken off this special
            list.

            57.    To identify the caller, Ms. Mey dialed (800) 217-8203. She reached a recording

   for “Best TV Offers.”

            58.    On August 17, 2017, IQ made a second prerecorded telemarketing call to Ms.

   Mey’s cellular telephone line, (304) 242-XXXX.

            59.    The call also came from (800) 217-8203, and played the same prerecorded

   message as the first call.

            60.    This time, Ms. Mey pressed 1 and was transferred to an individual who identified

   himself as Sam Davis with “Special Deals for DirecTV” in Las Vegas.

            61.    “Special Deals” is a fictitious name intended to disguise the legal name of the

   entity who made the call to Ms. Mey on behalf of DirecTV.

            62.    Ms. Mey terminated the call after Mr. Davis asked Ms. Mey for her social

   security number to run a credit check.

            63.    On December 11, 2017, IQ made a third prerecorded telemarketing call to Ms.

   Mey’s cellular telephone line.

            64.    The call came from (800) 217-8203, and played the same prerecorded message as

   the first two calls.

            65.    On December 13, 2017, IQ made a fourth prerecorded telemarketing call to Ms.

   Mey’s cellular telephone line.

            66.    The call also came from (800) 217-8203, and played the same message referenced

   above.




                                                      11
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 12 of 43 PageID #: 1718




            67.     Ms. Mey pressed 1 and the call was disconnected.

            68.     On December 13, 2017, IQ made a fifth prerecorded telemarketing call to Ms.

   Mey’s cellular telephone line.

            69.     The call also came from (800) 217-8203, and played the same prerecorded

   message.

            70.     Ms. Mey pressed 1 and was transferred to an individual who identified himself as

   Hugh Daniels with “Perfect Source” in Texas.

            71.     The connection was poor, so Hugh Daniels offered to call Ms. Mey back, and the

   call was terminated.

            72.     “Perfect Source” is a fictitious name intended to disguise the legal name of the

   entity who made the call to Ms. Mey on behalf of DirecTV.

            73.     On January 24, 2018, IQ made a sixth prerecorded telemarketing call to Ms.

   Mey’s cellular telephone line.

            74.     The call also came from (800) 217-8203, and played the same prerecorded

   message.

            75.     Ms. Mey pressed 1 and was transferred to an individual who identified himself as

   “James” with “Best TV Offers.”

            76.     Ms. Mey told “James” that someone was at her door and requested his number to

   call him back.

            77.     After almost an hour had passed from the second call, “James” called Ms. Mey

   again.

            78.     Ms. Mey made a do not call request, and the call ended.




                                                     12
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 13 of 43 PageID #: 1719




           79.     On January 24, 2018, IQ made a seventh prerecorded telemarketing call to Ms.

   Mey’s cellular telephone line.

           80.     The call came from (602) 555-0151, and played the same prerecorded message.

           81.     Ms. Mey pressed 1 and was transferred to a call center where the representative

   made a pitch for DirecTV.

           82.     The representative hung up on Ms. Mey when she began asking questions in her

   effort to determine the identity of the caller.

           83.     Others have complained about receiving unsolicited DirecTV prerecorded

   telemarketing from this same number. See http://800notes.com/Phone.aspx/1-800-217-8203.

           84.     On February 9, 2018, IQ made an eighth prerecorded telemarketing call to Ms.

   Mey’s cellular telephone line.

           85.     The call also came from (800) 217-8203, and played the same prerecorded

   message.

           86.     Ms. Mey pressed 1 and was transferred to a call center where the representative

   again began pitching DirecTV.

           87.     The representative claimed that he was with “Best Offers in Satellite Services.”

           88.     Ms. Mey made a do not call request and the representative hung up on her.

           89.     Eventually, Ms. Mey learned that “Special Deals” was a d/b/a for IQ, identified

   by DirecTV as Authorized Dealer # 1789851.

           90.     Neither DirecTV nor IQ had Ms. Mey’s prior express written consent to call her

   cell phone via an automatic telephone dialing system or by prerecorded message. Defendant

   Michael Asghari directly participated in or authorized IQ’s illegal calling.




                                                     13
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 14 of 43 PageID #: 1720




           91.       Before filing this action, Ms. Mey wrote to DirecTV complaining about these

   calls, but DirecTV did not respond.

                            Calls to Ms. Mey from Defendant Nas Air Logistics

           92.       On July 26, 2018, Defendant Nas Air Logistics (“Nas Air”) made an automated

   dialed telemarketing call to Ms. Mey’s cellular telephone line, (304) 242-XXXX.

           93.       The call came from (800) 531-5000.

           94.       Ms. Mey was unable to understand the caller due to a poor connection, and hung

   up.

           95.       On July 26, 2018, Nas Air made a second telemarketing call to Ms. Mey’s cellular

   telephone line.

           96.       This call also came from (800) 531-5000, and again had a poor connection.

           97.       Ms. Mey requested a call back number, but the representative stated he would call

   back.

           98.       On July 26, 2018, Nas Air made a third telemarketing call to Ms. Mey’s cellular

   telephone line.

           99.       This call came from (740) 807-3043. The representative on the line stated that he

   was with Nas Air Logistics, a reseller in New Jersey.

           100.      Ms. Mey told the representative that she did not want DirecTV and told him to

   stop calling.

           101.      Ms. Mey called (740) 807-3403 in an attempt to identify the reseller.

           102.      The representative that answered informed Ms. Mey that his name was “Don” and

   he was with DirecTV.

           103.      “Don” told Ms. Mey the name of the calling entity was Nas Air Logistics.




                                                     14
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 15 of 43 PageID #: 1721




          104.       “Don” refused to give Ms. Mey an address for Nas Air Logistics.

          105.       On July 26, 2018, Nas Air made a fourth telemarketing call to Ms. Mey’s cellular

   telephone line.

          106.       Neither DirecTV nor Nas Air had Ms. Mey’s prior express written consent to call

   her cell phone via an automatic telephone dialing system or by prerecorded message.

          107.       On July 26, 2018, Nas Air made a fifth telemarketing call to Ms. Mey’s cellular

   telephone line.

          108.       This call came also from (740) 807-3043. The individual on the line stated that his

   name was John Matthew and he was the owner of Nas Air Logistics, the reseller for DirecTV.

          109.       Ms. Mey questioned Mr. Matthew about the dialer used and how many numbers

   were programmed into the dialer.

          110.       Mr. Matthew identified the dialer used as a “Vici.”

          111.       Ms. Mey told Mr. Matthew that her number was on the federal Do Not Call list

   and that she had a pending class action lawsuit for these calls.

          112.       Mr. Matthew directly participated in or authorized Nas Air’s illegal calls to Ms.

   Mey. Prior to this suit, Ms. Mey wrote to DirecTV complaining about these calls, but DirecTV

   did not respond.

          113.       Prior to this suit, Ms. Mey wrote to DirecTV complaining about these calls, but

   DirecTV did not respond.

                          Calls to Mr. Cunningham from Defendant Birju, LLC

          113.       On May 10, 2018, Birju, LLC made a prerecorded telemarketing call to Mr.

   Cunningham’s cellular telephone line, (615) 348-XXXX from a spoofed, non-working number

   identified as (978) 353-6968.




                                                      15
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 16 of 43 PageID #: 1722




            114.   The call played a prerecorded message after a significant delay of dead air after

   Mr. Cunningham answered the phone.

            115.   This delay is evidence that the call was made using a predictive dialer, which is an

   automatic telephone dialing system. The delay results from the fact that the automatic telephone

   dialing system must first ensure that a live customer answered the call, before the automatic

   telephone dialing system then searches for, and connects the call to, a waiting telemarketing

   agent.

            116.   The prerecorded message stated:

            Are you paying too much for your TV service? Hi! We're the premier television
            provider for this area. We have the lowest per channel cost in the industry with
            more than 140 channels including local channels for only $29.99 per month. You
            also get free installation, free DVR equipment and free HD equipment. Act now
            and receive 33 premium commercial free movie channels free for three months. To
            hear more about this special offer, press 1 now or press 2 to be taken off this special
            list.

            117.   Mr. Cunningham pressed 1 and was transferred to a call center where the

   representative pitched DirecTV services.

            118.   The agent claimed to be with “Best TV offers.” The agent claimed his name was

   Steve Norman, and said he was calling from (800) 217-8203 x106.

            119.   To identify the caller, Mr. Cunningham proceeded with the solicitation, and Mr.

   Norman informed Mr. Cunningham that his DirecTV account number would be 36803276.

            120.   On or about the same day, Mr. Cunningham received an inquiry on his credit

   report from DirecTV, and he received a pending charge of $1.00 on his credit card from

   DirecTV.

            121.   Several days later Mr. Cunningham received a letter in the mail from DirecTV

   that gave him a DirecTV account number of 36803276.




                                                      16
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 17 of 43 PageID #: 1723




          122.    Several days later, Mr. Cunningham called DirecTV at 800-531-5000. He gave

   the agent his DirecTV account number of 36803276, and he was informed by the agent that the

   account was sold by an authorized reseller named Birju, LLC.

          123.    Because he had identified the caller, Mr. Cunningham cancelled the enrollment.

          124.    Neither DirecTV nor Birju had Mr. Cunningham’s prior express written consent

   to call his cell phone via an automatic telephone dialing system or by prerecorded message.

                       Calls to Mr. Cunningham from Defendant Pic Six, LLC

          125.    On April 11, 2018, Defendant Pic Six, LLC made two prerecorded telemarketing

   calls to Mr. Cunningham’s cellular telephone line, (615) 348-XXXX from a spoofed, non-

   working number identified as (800) 778-4191.

          126.    After Mr. Cunningham answered the phone, the call played a prerecorded

   message after a significant delay of dead air.

          127.    This delay is indicative of a telemarketing call made by a specific type of

   automatic telephone dialing system known as a predictive dialer. The delay results from the fact

   that the automatic telephone dialing system must first ensure that a live customer answered the

   call, before the automatic telephone dialing system then searches for, and connects the call to, a

   waiting telemarketing agent.

          128.    The prerecorded message stated:

          Are you paying too much for your TV service? Hi! We're the premier television
          provider for this area. We have the lowest per channel cost in the industry with more
          than 140 channels including local channels for only $29.99 per month. You also get
          free installation, free DVR equipment and free HD equipment. Act now and receive
          33 premium commercial free movie channels free for three months. To hear more
          about this special offer, press 1 now or press 2 to be taken off this special list.




                                                    17
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 18 of 43 PageID #: 1724




          129.    Mr. Cunningham pressed 1 and was transferred to a call center where the

   representative again began pitching DirecTV. The agent claimed to be with “Best TV offers,”

   and said his name was “Alan Smith.”

          130.    To determine if this was true, Mr. Cunningham proceeded with the solicitation,

   and Mr. Smith informed Mr. Cunningham that his DirecTV account number would be 16624826.

          131.    On or about the same day, Mr. Cunningham received an inquiry on his credit

   report from DirecTV, and he received a pending charge of $1.00 on his credit card from

   DirecTV.

          132.    Several days later Mr. Cunningham received a letter in the mail from DirecTV

   that listed his account number.

          133.    Several days later, Mr. Cunningham called DirecTV at 800-531-5000. He gave

   the agent his DirecTV account number, and he was informed by the agent that the account was

   sold by an authorized reseller named Pic Six, LLC.

          134.    Once he identified the calling party, Mr. Cunningham cancelled his enrollment.

          135.    Mr. Cunningham also called Pic Six, LLC and gave them the account number.

   Pic Six, LLC confirmed that they were an authorized agent of DirecTV, and that they had created

   the account.

          136.    Neither DirecTV nor Pic Six had Mr. Cunningham’s prior express written consent

   to call his cell phone via an automatic telephone dialing system or by prerecorded message.

                  Call to Mr. Cunningham from Defendant Mylan Johnson Group

          137.    On May 18, 2018, Defendant Mylan Johnson Group made a prerecorded

   telemarketing call to Mr. Cunningham’s cellular telephone line, (615) 348-XXXX from a

   spoofed, non-working number, (800) 778-4191.




                                                  18
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 19 of 43 PageID #: 1725




          138.    The call played a prerecorded message after a significant delay of dead air after

   Mr. Cunningham answered the phone.

          139.    This delay is indicative of a telemarketing call made by a specific type of

   automatic telephone dialing system known as a predictive dialer. The delay results from the fact

   that the automatic telephone dialing system must first ensure that a live customer answered the

   call, before the automatic telephone dialing system then searches for, and connects the call to, a

   waiting telemarketing agent.

          140.    The prerecorded message stated:

          Hi, if you are paying high bills for your internet or cable TV services, we can get
          you cable TV for just $35 per month with four premium movie channels and free
          installation. Sign up today and get a $200 Visa gift card for free. Press 1 to connect
          with an operator. Press 9 to disconnect.

          141.    Mr. Cunningham pressed 1 and was transferred to a call center where the

   representative again began pitching DirecTV services.

          142.    The agent claimed to be with DirecTV, and identified himself as “Stewart.”

          143.    To investigate this claim, Mr. Cunningham proceeded with the solicitation, and

   “Stewart” informed Mr. Cunningham that his DirecTV account number would be 25086456, and

   his order number was DSI11442542.

          144.    On or about the same day, Mr. Cunningham received an inquiry on his credit

   report from DirecTV, and he received a pending charge of $1.00 on his credit card from

   DirecTV.

          145.    Mr. Cunningham received an email from AT&T confirming the enrollment and

   indicating that Mylan Johnson Group was the sales agent. The email provided a phone number

   of (214) 206-7445.




                                                   19
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 20 of 43 PageID #: 1726




          146.    Several days later, Mr. Cunningham received a letter in the mail from DirecTV

   indicating that his DirecTV account number was 25086456.

          147.    Mr. Cunningham later called DirecTV at (800) 531-5000. He gave the agent his

   DirecTV account number, and the agent told him that the account was sold by an authorized

   reseller named Mylan Johnson Group.

          148.    Because he had identified the caller, Mr. Cunningham cancelled his enrollment.

          149.    Neither DirecTV nor Mylan Johnson had Mr. Cunningham’s prior express written

   consent to call his cell phone via an automatic telephone dialing system or by prerecorded

   message.

                     Call to Mr. Abramson from Defendant Xcite Satellite, LLC

          150.    On May 15, 2018, Xcite Satellite, LLC made an automated telemarketing call to

   Mr. Abramson’s cellular telephone line, (412) 362-XXXX.

          151.    Neither DirecTV nor Xcite had Mr. Abramson’s prior express written consent to

   call his cell phone via an automatic telephone dialing system or by prerecorded message.

          152.    The caller identification number associated with the call on May 15, 2018 was

   (385) 237-5889, but when Mr. Abramson subsequently called (385) 237-5889, he discovered it

   was not a working number.

          153.    Mr. Abramson answered the call on May 15, 2018, but there was a significant

   delay after he answered. This delay is indicative of a telemarketing call made by a specific type

   of automatic telephone dialing system known as a predictive dialer. The delay results from the

   fact that the automatic telephone dialing system must first ensure that a live customer answered

   the call, before the automatic telephone dialing system then searches for, and connects the call to,

   a waiting telemarketing agent.




                                                   20
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 21 of 43 PageID #: 1727




          154.    The telemarketing agent that Mr. Abramson spoke with gave his name as Emanuel

   Brown. Mr. Brown informed Mr. Abramson that he was calling directly from DirecTV, and he

   insisted that he was not calling from a separate independent company authorized to sell DirecTV

   services.

          155.    To investigate this claim, Mr. Abramson proceeded with the solicitation, and Mr.

   Brown informed Mr. Abramson that his DirecTV account number would be 36832412.

          156.    On May 15, 2018, Mr. Abramson received an inquiry on his credit report from

   DirecTV, and he received a pending charge of $1.00 on his credit card from DirecTV.

          157.    On May 23, 2018, Mr. Abramson received a letter in the mail from DirecTV that

   gave his order date as May 15, 2018 and his DirecTV account number as 36832412.

          158.    On May 23, 2018, Mr. Abramson called DirecTV at 800-531-5000. He gave the

   agent his DirecTV account number, and he was informed by the agent that the account was sold

   by an authorized reseller named Xcite Satellite, LLC.

          159.    Because he had identified the calling party, Mr. Abramson cancelled the

   enrollment.

          160.    Neither DirecTV nor Xcite Satellite had Mr. Abramson’s prior express written

   consent to call his cell phone via an automatic telephone dialing system or by prerecorded

   message.

       Call to Mr. Cunningham from SNY Marketing for PerfectVision Manufacturing, Inc.

          161.    On November 19, 2019, Defendant SNY Marketing, while working for

   PerfectVision Manufacturing, made a prerecorded telemarketing call to Mr. Cunningham’s

   cellular telephone line, (615) 348-XXXX from (615) 319-1129.




                                                  21
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 22 of 43 PageID #: 1728




           162.    There was a delay and a distinctive “bloop” sound after he answered. This delay

   and “bloop” are indicative of a telemarketing call made by a type of automatic telephone dialing

   system known as a predictive dialer. The delay results from the fact that the automatic telephone

   dialing system must ensure that a customer answered the call before the automatic telephone

   dialing system searches for and connects the call to a telemarketing agent.

           163.    A telemarketing agent answered the line and identified himself as “Justin from

   DirecTV.”

           164.    Mr. Cunningham was transferred to “Danny Morrison,” who said he was a

   “product specialist.”

           165.    Mr. Cunningham expressed interest in purchasing DirecTV so he could obtain an

   order number and customer account number and identify the dealer behind the call.

           166.    Because he did not want to provide his real name to an illegal telemarketer, Mr.

   Cunningham identified himself as Russell McMinn, of 1525 Valencia Drive, Plano, Texas.

           167.    After the initial call, DirecTV itself called Mr. Cunningham and gave him an

   account number (301211243) and order number (99100000023774568).

           168.    That day, DirecTV charged Mr. Cunningham’s credit card to pay for the service.

           169.    Mr. Cunningham cancelled his enrollment.

           170.    Neither DirecTV nor any Authorized Dealer had prior express written consent to

   place the call at issue.

                     Call to Mr. Abramson from Defendant Exact Estimating, LLC

           171.    On May 23, 2018, Defendant Exact Estimating, LLC made an automated

   telemarketing call to Mr. Abramson’s cellular telephone line, (412) 362-XXXX.




                                                   22
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 23 of 43 PageID #: 1729




          172.    Neither DirecTV nor Exact Estimating had Mr. Abramson’s prior express written

   consent to call his cell phone via an automatic telephone dialing system or by prerecorded

   message.

          173.    The caller identification number associated with the call on May 23, 2018 was

   (800) 531-5000, which is a telephone number for DirecTV.

          174.    Mr. Abramson answered the call on May 15, 2018, but there was a significant

   delay after he answered. This delay is indicative of a telemarketing call made by a specific type

   of automatic telephone dialing system known as a predictive dialer. The delay results from the

   fact that the automatic telephone dialing system must first ensure that a live customer answered

   the call, before the automatic telephone dialing system then searches for, and connects the call to,

   a waiting telemarketing agent.

          175.    The telemarketing agent that Mr. Abramson spoke with gave his name as Alex

   Dunn, and said he was calling from DirecTV.

          176.    Again, to investigate this claim, Mr. Abramson proceeded with the solicitation.

   The telemarketing agent Alex Dunn sold Mr. Abramson DirecTV services. Then he informed

   Mr. Abramson that his telephone number was (888) 624-4745 and that someone from DirecTV

   would call back within one or two days to provide a DirecTV account number.

          177.    On May 23, 2018, Mr. Abramson received a pending charge of $1.00 on his credit

   card from DirecTV.

          178.    On May 24, 2018, Mr. Abramson received an inquiry on his credit report from

   DirecTV.




                                                   23
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 24 of 43 PageID #: 1730




          179.    On May 29, 2018, Mr. Abramson called (888) 624-4745 and the agent he spoke

   with informed him that he had reached DirecTV. The agent found Mr. Abramson’s account with

   DirecTV, and he told Mr. Abramson that his DirecTV account number was 17353831.

          180.    On May 29, 2018 Mr. Abramson received a letter in the mail from DirecTV that

   gave his order date as May 23, 2018 and his DirecTV account number as 17353831.

          181.    On May 29, 2018 Mr. Abramson called DirecTV at 800-531-5000. He gave the

   agent his DirecTV account number of 17353831, and he was informed by the agent that the

   account was sold by an authorized reseller named Exact Estimating, LLC.

          182.    Because he had identified the caller, Mr. Abramson cancelled his enrollment.

          183.    Neither DirecTV nor Exact Estimating had Mr. Abramson’s prior express written

   consent to call his cell phone via an automatic telephone dialing system or by prerecorded

   message.

                        Call to Mr. Abramson from Defendant CDS V1, LLC

          184.    On May 26, 2018, Defendant CDS V1, LLC made an automated telemarketing

   call to Mr. Abramson’s cellular telephone line, (412) 362-XXXX.

          185.    Neither DirecTV nor CDS had Mr. Abramson’s prior express written consent to

   call his cell phone via an automatic telephone dialing system or by prerecorded message.

          186.    The caller identification number associated with the call on May 26, 2018 was

   (704) 799-1794, but when Mr. Abramson subsequently called (704) 799-1794 he discovered that

   it was not a working number.

          187.    Mr. Abramson answered the call on May 26, 2018, and the caller delivered a

   prerecorded message in a female voice. The prerecorded message said that it was from “your




                                                  24
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 25 of 43 PageID #: 1731




   television provider for this area,” whom it said was offering 140 channels for $39.99/month. The

   prerecorded message ended by saying something about a “special list.”

          188.   Mr. Abramson believes that the full text of the prerecorded message was as

   follows:

          Hi. We are from the television provider for this area. We have the lowest per
          channel cost in the industry, with more than one hundred forty channels, including
          local channels, for only thirty nine dollars, ninety nine cents per month, two years
          fixed price. You also get free installation, free DVR equipment, and free HD
          equipment. Act now. You receive thirty three premium commercial-free movie
          channels, free for three months. To hear more about the special offer press one
          now, or press two to be taken out of this special list.

          189.   Mr. Abramson pressed 1 in response to the prerecorded message so that he could

   determine who had called him. As a result, Mr. Abramson spoke with an agent who said his

   name was Dwayne White, and that his employee ID number was DW7836.

          190.   Mr. Abramson gave the agent Dwayne White his name and address, but a

   manager who gave his name as “Dave” came on the line and told Mr. Abramson that there was

   already a pending account and bill in Mr. Abramson’s name.

          191.   This pending account was from Mr. Abramson’s investigation of another

   automated telemarketing call he had received, outlined above.

          192.   “Dave” suggested that they could set up the services in Mr. Abramson’s wife’s

   name. Mr. Abramson gave the agent his wife’s name, and Mr. Abramson was informed that the

   new DirecTV account number in his wife’s name would be 32451241.

          193.   On May 26, 2018, Mr. Abramson received a pending charge of $1.00 on his credit

   card from DirecTV.

          194.   On May 26, 2018, Mr. Abramson received a call on his cellular telephone line

   (412) 362-XXXX from (800) 667-9963. The prerecorded message said the call was from




                                                  25
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 26 of 43 PageID #: 1732




   “Direct Sat USA”, his service provider for DirecTV. The message indicated that Direct Sat USA

   was calling about his installation, and that he could call them back at (800) 667-9963.

          195.    On May 26, 2018, Mr. Abramson received two separate emails from

   order@ecom.wireless.att-mail.com. They were addressed to his wife’s name, listed a DirecTV

   account number as 32451241, and informed him that if he had any questions about this DirecTV

   order, he should call CDS V1, LLC.

          196.    On May 29, 2018, Mr. Abramson called DirecTV at (800) 531-5000 and the agent

   he spoke with informed him that he obtained his DirecTV account from an authorized reseller

   named CDS V1, LLC.

          197.    On June 2, 2018, Mr. Abramson received a letter from DirecTV addressed to his

   wife. The letter gave an order date of May 26, 2018, and a DirecTV account number of

   32451241.

          198.    Because he had identified the calling party, Mr. Abramson cancelled his

   enrollment.

          199.    Neither DirecTV nor CDS V1 had Mr. Abramson’s prior express written consent

   to call his cell phone via an automatic telephone dialing system or by prerecorded message.

            Calls to Mr. Abramson and Mr. Shelton from Defendant Kreatamotive LLC

          200.    On July 17, 2018, Kreatamotive LLC made an automated telemarketing call to

   Mr. Abramson’s cellular telephone line, (412) 362-XXXX.

          201.    The caller identification number associated with the call on July 17, 2018 was

   marked as “restricted.”

          202.    Mr. Abramson answered the call on July 17, 2018, but there was a significant

   delay after he answered. This delay is indicative of a telemarketing call made by a specific type




                                                   26
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 27 of 43 PageID #: 1733




   of automatic telephone dialing system known as a predictive dialer. The delay results from the

   fact that the automatic telephone dialing system must first ensure that a live customer answered

   the call, before the automatic telephone dialing system then searches for, and connects the call to,

   a waiting telemarketing agent.

          203.    Mr. Abramson spoke with an agent named “Bruce”, who said he was calling from

   DirecTV.

          204.    To investigate this claim, Mr. Abramson proceeded with the solicitation. “Bruce”

   then sold Mr. Abramson DirecTV services, and informed Mr. Abramson that his DirecTV order

   number would be DSI11862436. Mr. Abramson asked “Bruce” several times for the name of his

   company. “Bruce” insisted that he worked for DirecTV in El Segundo, California, and stated

   that if Mr. Abramson had any problems, he could call DirecTV at (800) 531-5000.

          205.    On July 17, 2018, Mr. Abramson received a pending charge of $1.00 on his credit

   card from DirecTV.

          206.    On July 17, 2018, Mr. Abramson received two emails from

   order@ecom.wireless.att-mailcom. The emails gave his DirecTV order number of

   DSI11862436, and they instructed Mr. Abramson to call Kreatamotive if he had any questions

   about his DirecTV account.

          207.    On July 18, 2018 Mr. Abramson called DirecTV at 800-531-5000 and the agent

   he spoke with informed him that his DirecTV account, number 9318565, was sold by an

   authorized reseller named Kreatamotive LLC.

          208.    Because he had identified the calling party, Mr. Abramson cancelled his

   enrollment.




                                                   27
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 28 of 43 PageID #: 1734




             209.   On June 12, 2018, Kreatamotive LLC made at least one automated telemarketing

   call to Mr. Shelton’s cellular telephone line, (484) 626-XXXX.

             210.   Mr. Shelton answered the call on June 12, 2018, but there was a significant delay

   after he answered. This delay is indicative of a telemarketing call made by a specific type of

   automatic telephone dialing system known as a predictive dialer. The delay results from the fact

   that the automatic telephone dialing system must first ensure that a live customer answered the

   call, before the automatic telephone dialing system then searches for, and connects the call to, a

   waiting telemarketing agent.

             211.   On June 12, 2018, Mr. Shelton received two emails from DirecTV designating an

   Order Confirmation Number of 287395591 and Account Number of 25414032.

             212.   Mr. Shelton called DirecTV and cancelled the order.

             213.   Mr. Shelton wrote to DirecTV on June 14, 2018 to let them know about the

   automated call and to make clear that he did not want to be contacted again.

             214.   DirecTV advised Mr. Shelton that Kreatamotive had made the calls at issue in his

   letter.

             215.   Neither DirecTV nor Kreatamotive had Mr. Abramson’s or Mr. Shelton’s prior

   express written consent to call their cell phones via an automatic telephone dialing system or by

   prerecorded message.

              Calls to Mr. Shelton from Defendant Explosive Sales Marketing Group, Inc.

             216.   On June 16, 2018, Defendant Explosive Sales Marketing Group, Inc. made a

   prerecorded telemarketing call to Mr. Shelton’s cellular telephone line, (484) 626-XXXX.

             217.   During the call, Mr. Shelton pressed one in response to the prerecorded message

   so that he could determine who had called him.




                                                    28
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 29 of 43 PageID #: 1735




           218.   After responding to the message, Mr. Shelton spoke with an agent named “Brian”

   who attempted to sell Mr. Shelton DirecTV goods and services.

           219.   During a later call from Explosive Sales Marketing, Mr. Shelton followed through

   with the solicitation so he could identify the company calling him, and provided his information

   on June 20, 2018.

           220.   Thereafter, Mr. Shelton received an email from DirecTV informing him that his

   order number was DSI11673663 and this his DirecTV account number was 17545013.

           221.   Mr. Shelton then canceled the order.

           222.   Mr. Shelton wrote DirecTV to inform them of the automated call and to advise

   that he did not want any further communications from them.

           223.   DirecTV told Mr. Shelton that Explosive Sales Marketing Group made the calls

   mentioned in his correspondence.

           224.   Explosive Sales Marketing Group also made automated telemarketing calls to Mr.

   Shelton’s cellular telephone number on other dates, including June 19, 20, 25, 26, and 27 of

   2018.

           225.   Neither DirecTV nor Explosive Sales had Mr. Shelton’s prior express written

   consent to call his cell phone via an automatic telephone dialing system or by prerecorded

   message.

                        Call to Mr. Abramson from Super Sale Outlets, LLC

           226.   On September 11, 2018, Super Sale Outlets, LLC made an automated

   telemarketing call to Mr. Abramson’s cellular telephone line, (412) 362-XXXX.




                                                  29
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 30 of 43 PageID #: 1736




          227.    Neither DirecTV nor Super Sale Outlets had Mr. Abramson’s prior express

   written consent to call his cell phone via an automatic telephone dialing system or by pre-

   recorded message.

          228.    The caller identification number associated with the call on September 11, 2018

   was (704) 865-4980, but when Mr. Abramson subsequently called (704) 865-4980 he spoke with

   a woman who claimed that she did not call Plaintiff, and who further claimed that her telephone

   number had been “hacked”.

          229.    Mr. Abramson answered the call on September 11, 2018, but there was a

   significant delay after Mr. Abramson said “Hello” before an agent answered.

          230.    This delay is indicative of a telemarketing call made by a specific type of

   automatic telephone dialing system known as a predictive dialer. The delay results from the fact

   that the automatic telephone dialing system must first ensure that a live customer answered the

   call, before the automatic telephone dialing system then searches for, and connects the call to, a

   waiting telemarketing agent.

          231.    The telemarketing agents that Mr. Abramson spoke with gave their names as

   Jason and Ethan, and both of them informed Mr. Abramson that they were calling from DirecTV.

          232.    To investigate their claims, Mr. Abramson proceeded with the solicitation. Ethan

   then sold Mr. Abramson DirecTV services, and informed Mr. Abramson that his DirecTV

   account number would be 33253588. Ethan informed Mr. Abramson that his company was an

   authorized seller of DirecTV service, and that he had inputted Mr. Abramson’s information

   directly into DirecTV’s CRM.

          233.    On September 11, 2018, Mr. Abramson received a pending charge of $1.00 on his

   credit card from DirecTV.




                                                   30
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 31 of 43 PageID #: 1737




          234.   On September 11, 2018, Mr. Abramson received two e-mails from

   order@ecom.wireless.att-mailcom. The e-mails gave his DirecTV order number of

   DSI12395720, and his DirecTV account number of 33253588, and they instructed Mr.

   Abramson to call Super Sale Outlets, LLC at (516)474-3928 if he had any questions about his

   DirecTV account.

          235.   On September 17, 2018, Mr. Abramson called DirecTV at (800)531-5000 and the

   agent that he spoke with informed him that his DirecTV account number of 33253588 was sold

   by an authorized reseller named Super Sale Outlets, LLC.

          236.   Now that the calling party had been identified, Mr. Abramson cancelled the

   enrollment.

                             Call to Mr. Shelton from Clear Home, Inc.

          237.   On December 7, 2018, Clear Home, Inc., or a vendor they hired, made a pre-

   recorded telemarketing call to Mr. Shelton’s cellular telephone line, (484) 626-XXXX.

          238.   After he answered, Mr. Shelton pressed one in response to a prerecorded message

   so that he could determine who made the call.

          239.   Mr. Shelton then spoke with an agent, who attempted to sell Mr. Shelton a

   DirecTV subscription.

          240.   Mr. Shelton purchased the subscription so he could identify the caller.

          241.   He received a DirecTV account number of 56616537.

          242.   Mr. Shelton contacted DirecTV, who told him that Clear Home, Inc. was

   responsible for his DirecTV account.

          243.   Mr. Shelton cancelled his enrollment.




                                                   31
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 32 of 43 PageID #: 1738




          244.    Clear Home also made an automatic telephone dialing system telemarketing call

   to Mr. Shelton’s cellular telephone number on December 11, 2018.

          245.    Neither DirecTV nor Clear Home had Mr. Shelton’s prior express written consent

   to call his cell phone via an automatic telephone dialing system or by prerecorded message.

         Call to Mr. Abramson from Fati Tech, LLC for PerfectVision Manufacturing, Inc.

          246.    On August 23, 2019, Fati Tech, LLC, while working for PerfectVision

   Manufacturing, Inc., made a pre-recorded telemarketing call to Mr. Abramson’s cellular

   telephone line, (412) 362-XXXX.

          247.    When he answered the call, Mr. Abramson pressed one to speak to an agent so he

   could determine who made the call.

          248.    Mr. Abramson was connected to an agent who said his name was “Eric,” and that

   he worked for DirecTV.

          249.    “Eric” attempted to sell Mr. Abramson a DirecTV subscription.

          250.    To identify the caller, Mr. Abramson purchased a subscription, and received a

   DirecTV account number of 298-562-435.

          251.    Mr. Abramson provided this information to DirecTV, who told him that Fati

   Tech, LLC and PerfectVision Manufacturing, Inc was responsible for the DirecTV account

   number he received.

          252.    Mr. Abramson then canceled the order.

          253.    Neither DirecTV, Fati Tech, LLC nor PerfectVision Manufacturing, Inc. had prior

   express written consent to place the call.




                                                  32
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 33 of 43 PageID #: 1739




                  Calls to Mr. Cunningham from Pro Edge Marketing Service LLC

          254.    On February 26, 2020, Mr. Cunningham’s received an autodialed, prerecorded

   telephone message on his cellular telephone line, (615) 331-XXXX, a number listed on the

   National Do Not Call Registry for more than 30 days at the time of the call.

          255.    To identify the caller, Mr. Cunningham pressed one during the recorded message

   to speak with a customer service representative, and purchased a DirecTV subscription so he

   could receive an order number that would allow him to identify the calling party.

          256.     Mr. Cunningham was provided with the following account numbers: DirecTV

   prerecord account # 303655918, order # dsi22753388.

          257.      With this information, Mr. Cunningham has learned that the dealer who placed

   the call was Pro Edge Marketing Service LLC.

          258.     Because he had obtained the account numbers, Mr. Cunningham cancelled his

   DirecTV purchase.

          259.    Neither DirecTV nor Pro Edge had Mr. Cunningham’s prior express written

   consent to call his cell phone via an automatic telephone dialing system or by prerecorded

   message.

                                   Calls to David Vance from AC1

          260.    On June 1, 2018, AC1 made a telemarketing call using an ATDS to David

   Vance’s residential cellular telephone line, (304) 637-XXXX, a number that was and long had

   been listed on the National Do Not Call Registry.

          261.    According to AC1’s call detail records, this call was answered, and the call

   disposition was noted in the records as “Not Interested.”




                                                   33
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 34 of 43 PageID #: 1740




          262.   On November 29, 2018, AC1 made a second ATDS telemarketing call to Mr.

   Vance at this same number.

          263.   AC1’s call records state the call was connected.

          264.   AC1 has admitted the calls were placed using a predictive auto-dialer, which

   meets the TCPA definition of an ATDS.

          265.   Neither AC1 nor DirecTV had express written consent to place these calls.

          Neither AC1 nor DirecTV had an established business relationship with Mr. Vance.

                                  Call to Russell Locke from AC1

          266.   On November 28, 2018, AC1 made a telemarketing call using an ATDS to

   Russell Locke’s cellular telephone line, (304) 871-XXXX.

          267.   AC1’s call records state the call was connected.

          268.   AC1 has admitted the calls were placed using a predictive auto-dialer, which

          meets the TCPA definition of an ATDS.

          269.   Neither AC1 nor DirecTV had express written consent to place these calls.

                                 Calls to Thomas Stark from AC1

         270.    On November 29, 2018, AC1 made a telemarketing call using an ATDS to

   Thomas Stark’s cellular telephone line, (304) 422-XXXX.

          271.   AC1’s call records state the call was connected.

          272.   AC1 has admitted the calls were placed using a predictive auto-dialer, which

   meets the TCPA definition of an ATDS.

          273.   Neither AC1 nor DirecTV had express written consent to place these calls.




                                                 34
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 35 of 43 PageID #: 1741




                                DirecTV is Vicariously Liable for the Calls

           274.    DirecTV markets and distributes its goods and services through a network of

           Authorized Dealers.

           275.    Each Authorized Dealer Defendant is authorized to market DirecTV’s products

   and services using DirecTV’s trademarks and trade name.

           276.    Likewise, DirecTV allows its Authorized Dealers to hold themselves out to the

   public as DirecTV.

           277.    DirecTV exerts substantial control over the manner and means of its Dealers’

   telemarketing, including, among other things, providing calling lists, directing the content of the

   Dealers’ advertising, and writing and approving the scripts used to make telemarketing calls.

           278.    DirecTV also allows its Authorized Dealers to access proprietary internal

   computer systems for the purpose of selling DirecTV’s products and services.

           279.    Further, DirecTV was or should have been aware that the Defendant Authorized

   Dealers were violating the TCPA, but acquiesced to its agents’ conduct by consenting or failing

   to object to those illegal acts.

           280.    DirecTV has long known that its Dealers have resorted to illegal telemarketing.

   The United States government has twice initiated enforcement actions against DirecTV for

   illegal telemarketing.

           281.    On December 12, 2005, the United States filed a Complaint seeking civil

   penalties and injunctive relief against DirecTV.

           282.    The day after the Complaint was filed, the United States and DirecTV announced

   a settlement (Exhibit 1) that required DirecTV to pay $5,335,000 and agree to:

                   a.   Be permanently restrained and enjoined from engaging in violations of the
                        Telemarketing Sales Rule, including, but not limited to, initiating any



                                                      35
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 36 of 43 PageID #: 1742




                        outbound telephone calls to a person when that person previously has stated
                        to DirecTV that they did not wish to receive an outbound telephone call
                        made by or on behalf of DirecTV. Exhibit 2 ¶ I(A)(1);

                   b.   Be permanently restrained and enjoined from failing to monitor outbound
                        telemarketing campaigns conducted by its authorized dealers. Id. ¶ II(D)(1)-
                        (2);

                   c.   Be permanently restrained and enjoined from providing any monetary
                        compensation for any telemarketing related sales or activities, including but
                        not limited to hourly rates of pay or commissions, to any authorized dealer
                        after DIRECTV knows or reasonably should have known failed to comply
                        with the Telemarketing Sales Rule. Id. ¶ II(E)(ii);

                   d.   Cease doing business with any authorized dealer that failed to comply with
                        the Telemarketing Sales Rule. Id. ¶ II(F); and to

                   e.   Develop a system for receiving and promptly investigating all consumer
                        complaints related to violations by any authorized dealers that have failed to
                        comply with the Telemarketing Sales Rule. Id. ¶ IV(A)-(B).

          283.    The 2005 settlement did not stop DirecTV and its Authorized Dealers from

   engaging in illegal telemarketing practices.

          284.    As a result, on April 16, 2009, the United States filed a second complaint against

   DirecTV.

          285.    The allegations made in the 2009 Complaint are substantially the same as the

   complaints made in the 2005 Complaint.

          286.    Shortly thereafter, the United States and DirecTV again announced that they had

   reached an agreement. (Exhibit 2). This time, DirecTV agreed to pay $2,310,000 and to:

                  a. Be permanently restrained and enjoined from engaging in violations of the
                     Telemarketing Sales Rule, including, but not limited to, initiating any
                     outbound telephone calls to a person when that person previously has stated to
                     DirecTV that they did not wish to receive an outbound telephone call made by
                     or on behalf of DirecTV. Id. at ¶ I(A)(1);




                                                   36
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 37 of 43 PageID #: 1743




                  b.   Be permanently restrained and enjoined from initiating any outbound
                       telephone call that delivers a prerecorded message, other than a prerecorded
                       message permitted for compliance. ¶ I(C);

                  c.   Be permanently restrained and enjoined from failing to monitor outbound
                       telemarketing campaigns conducted by its authorized dealers. Id. at ¶
                       II(D)(1)-(2);|

                  d.   Be permanently restrained and enjoined from providing any monetary
                       compensation for any telemarketing related sales or activities, including but
                       not limited to hourly rates of pay or commissions, to any authorized dealer
                       after DIRECTV knows or reasonably should have known failed to comply
                       with the Telemarketing Sales Rule. Id. at ¶ II(E)(ii);

                  e.   Cease doing business with any authorized dealer that failed to comply with
                       the Telemarketing Sales Rule. Id. at ¶ II(F); and to

                  f.   Develop a system for receiving and promptly investigating all consumer
                       complaints related to violations by any authorized dealers that have failed to
                       comply with the Telemarketing Sales Rule. Id. at ¶ IV(A)-(B).

          287.    Again, the enforcement action failed to curb DirecTV’s illegal practices.

          288.    DirecTV told the government that it could and would stop its Authorized Dealers’

   illegal telemarketing. But by failing to take effective action to do so, DirecTV impliedly

   authorized the Defendants’ violations of the TCPA.

                                        Class Action Allegations

          289.    As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs sue

   on behalf of all other persons or entities similarly situated throughout the United States.

          290.    The classes of persons Plaintiffs propose to represent include:

   CLASS 1 (Count One):

          All persons within the United States to whom, within the four years prior to the
          filing of this action, Defendants ACI, PerfectVision, IQ, Nas Air, Birju, Pic Six,
          Mylan Johnson, Xcite Satellite, Exact Estimating, CDS V1, Kreatamotive,
          Explosive Sales, or Super Sale Outlets (a) placed a call on a cellular telephone line,
          (b) using equipment that has the capacity to dial numbers automatically without
          human intervention, (c) on behalf of DirecTV.




                                                    37
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 38 of 43 PageID #: 1744




   CLASS 2 (Count Two):

          All persons within the United States to whom, within the four years prior to the
          filing of this action, Defendants IQ and CDS V1, (a) placed a call on a residential
          telephone line, (b) using an artificial or prerecorded voice, (c) on behalf of
          DirecTV.

   CLASS 3 (Count Three):

          All persons within the United States (a) whose telephone numbers were listed on
          the Do Not Call Registry, and (b) to whom Defendants AC1 or IQ initiated more
          than one call within any twelve month period at any time within for years prior to
          the filing of this action, (c) to promote the sale of DirecTV products or services.

          291.    Excluded from the class are the Defendants, any entities in which the Defendants

   have a controlling interest, the Defendants’ agents and employees, any Judge to whom this action

   is assigned, and any member of the Judge’s staff and immediate family.

          292.    The proposed class members are identifiable through phone records and phone

   number databases that will be obtained through discovery.

          293.    The potential class members number in the thousands, at least. Individual joinder

   of these persons is impracticable.

          294.    Plaintiffs are members of the classes.

          295.    There are questions of law and fact common to Plaintiffs and the proposed class,

   including but not limited to:

                  a. Whether the Defendants used an automatic telephone dialing system to send
                     telemarketing calls;

                  b. Whether the Defendants used an artificial or prerecorded voice to deliver a
                     message;

                  c. Whether the Defendants placed telemarketing calls without obtaining the
                     recipients’ valid prior express written consent;

                  d. Whether the Defendants placed more than one call within a 12-month period
                     to numbers on the Do Not Call Registry;




                                                   38
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 39 of 43 PageID #: 1745




                  e. Whether the Defendants’ violations of the TCPA were negligent, willful, or
                     knowing; and

                  f. Whether the Plaintiffs and the class members are entitled to statutory damages
                     because of the Defendants’ actions.

          296.    Plaintiffs’ claims are based on the same facts and legal theories, and therefore are

   typical of, the claims of class members.

          297.    Plaintiffs are each adequate representatives of the classes because their interests

   do not conflict with the interests of the classes, they will fairly and adequately protect the

   interests of the classes, and they are represented by counsel skilled and experienced in class

   actions, including TCPA class actions.

          298.    The actions of the Defendants are applicable to the classes and to Plaintiffs.

          299.    Common questions of law and fact predominate over questions affecting only

   individual class members, and a class action is the superior method for fair and efficient

   adjudication of the controversy. The only individual question concerns identification of class

   members, which will be ascertainable from records maintained by Defendants and through

   reliable databases.

          300.    The likelihood that individual class members will prosecute separate actions is

   remote due to the time and expense necessary to prosecute an individual case, and given the

   small recoveries available through individual actions.

          301.    Plaintiffs are not aware of any litigation concerning this controversy already

   commenced by others who meet the criteria for class membership described above.




                                                     39
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 40 of 43 PageID #: 1746




                                               Legal Claims

                                              Count One:
                            Violation of the TCPA’s provisions prohibiting
                                     autodialed calls to cell phones

           302.    Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

   forth herein.

           303.    The Defendant(s) violated the TCPA, either directly or through the actions of

   others, by initiating a telephone call to Plaintiffs’ cellular telephone lines using an automatic

   telephone dialing system. See 47 U.S.C. § 227(b)(1)(A).

           304.    The Defendants’ violations were willful and/or knowing.

                                              Count Two:
                            Violation of the TCPA’s provisions prohibiting
                                prerecorded calls to residential phones

           305.    Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

   forth herein.

           306.    The Defendants violated the TCPA, either directly or through the actions of

   others, by initiating a telephone call to Plaintiffs’ residential telephone lines using an artificial or

   prerecorded voice. See 47 U.S.C. § 227(b)(1)(B).

           307.    The Defendants’ violations were willful and/or knowing.

                                             Count Three:
                            Violation of the TCPA’s Do Not Call provision

           308.    Plaintiffs incorporate the allegations from all previous paragraphs as if fully set

   forth herein.

           309.    The Defendants violated the TCPA, either directly or through the actions of

   others, by initiating more than one telephone call to the Plaintiff Mey in a twelve-month period

   while her number was on the National Do Not Call Registry. See 47 U.S.C. § 227(c).



                                                      40
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 41 of 43 PageID #: 1747




          310.    The Defendants’ violations were willful and/or knowing.

                                               Relief Sought

          Plaintiffs request the following relief:

          A.      That the Court certify the proposed classes;

          B.      That the Court appoint Plaintiffs as class representatives;

          C.      That the Court appoint the undersigned counsel as counsel for the class;

          D.      That the Court enter a judgment permanently enjoining the Defendants from

   engaging in or relying upon telemarketing, or, alternatively, from engaging in or relying upon

   telemarketing that violates the TCPA;

          E.      That, should the Court permit Defendants to engage in or rely on telemarketing, it

   enter a judgment requiring them to adopt measures to ensure TCPA compliance, and that the

   Court retain jurisdiction for a period of six months to ensure that the Defendants comply with

   those measures;

          F.      That the Court enter a judgment awarding any other injunctive relief necessary to

   ensure the Defendants’ compliance with the TCPA;

          G.      That the Court enter a judgment finding that Defendants are jointly and severally

   liable to Plaintiffs and all class members for all violations arising from the calls;

          H.      That Defendants and their agents, or anyone acting on their behalves, be

   immediately restrained from altering, deleting or destroying any documents or records that could

   be used to identify class members;

          I.      That the Court enter a judgment awarding Plaintiffs and all class members

   statutory damages of $500 for each negligent violation of the TCPA and $1,500 for each

   knowing or willful violation;




                                                     41
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 42 of 43 PageID #: 1748




          J.        That the Court enter an order awarding the Plaintiffs reasonable attorneys’ fees

   and costs; and

          K.        That the Plaintiffs and all class members be granted other relief as is just and

   equitable under the circumstances.

          Plaintiffs request a jury trial as to all claims of this Complaint so triable.

                                                           Plaintiff,
                                                           By Counsel,


    /s/ John W. Barrett_____________
   John W. Barrett
   Jonathan R. Marshall
   Sharon F. Iskra
   Benjamin Hogan
   BAILEY & GLASSER LLP
   209 Capitol Street
   Charleston, WV 25301
   Telephone: (304) 345-6555
   jbarrett@baileyglasser.com
   jmarshall@baileyglasser.com
   siskra@baileyglasser.com
   bhogan@baileyglasser.com

   Anthony Paronich
   PARONICH LAW, P.C.
   350 Lincoln St., Suite 2400
   Hingham, MA 02043
   Telephone: (617) 485-0018
   anthony@paronichlaw.com

   Edward A. (Ted) Broderick
   BRODERICK LAW, P.C.
   Boston, MA 02111
   Telephone: (617) 738-7080
   Ted@Broderick-law.com

   Matthew P. McCue
   THE LAW OFFICE OF MATTHEW P. MCCUE
   1 South Avenue, Suite 3
   Natick, MA 01760
   Telephone: (508) 655-1415



                                                     42
Case 5:17-cv-00179-JPB-JPM Document 151 Filed 03/19/20 Page 43 of 43 PageID #: 1749




   mmccue@massattorneys.net

   Counsel for Plaintiff




                                        43
